 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SEBASTIAN MITCHEL FLANNERY-                       No. 2:18-cv-2667 TLN DB PS
      GALABOV,
12

13                       Plaintiff,                     FINDINGS AND RECOMMENDATIONS
14           v.
15    DISTRICT ATTORNEY SUPERIOR
      COURT OF CALIFORNIA,
16

17                       Defendant.
18

19          Plaintiff is proceeding in this action pro se. This matter was, therefore, referred to the

20   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). ). By order

21   signed May 17, 2019, plaintiff’s complaint was dismissed, and plaintiff was granted leave to file

22   an amended complaint that cured the defects noted in that order. (ECF No. 13.) Plaintiff was

23   granted twenty-eight days from the date of that order to file an amended complaint and was

24   specifically cautioned that the failure to respond to the court’s order in a timely manner would

25   result in a recommendation that this action be dismissed. The twenty-eight-day period has

26   expired, and plaintiff has not responded to the court’s order in any manner.

27   ////

28   ////

                                                       1
 1           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

 2   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

 3   Dated: July 2, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB\orders\orders.pro se\galabov2667.fta.f&rs

23

24

25

26
27

28

                                                      2
